DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received April 26, 2021.  Claims 2, 6-17, 19, and 20 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 6-11, 14-17, and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Kluesener et al, US 2017/0327648.
Kluesener et al teach a functionalized silicone with a cleavable functional group precisely as claimed (see abstract).  Examples of such silicones include amino/methacryloxyloxy side chain PDMS, aminoester side chain PDMS, and  aminoester methylsiloxane dimethylsiloxane copolymer (examples 5-7 and 9).  These silicones are used in liquid laundry detergents in an amount up to 5%, and in addition to the silicone the composition comprises surfactants, 0.2% cationic polymer, and 
Applicants have traversed this rejection on the grounds the reference does not teach “each and every element” of claim 2.  However, claim 2 has been amended such that the “X” term is no longer defined, so it is impossible for the examiner or applicants to say if the reference teaches or does not teach the limitations of claim 2.  Without further clarification, the rejection is maintained.

Claims 2, 6-17, 19, and 20 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Panandiker et al, US 2015/0307816.
Panandiker et al teach a fabric care composition comprising an organosiloxane polymer according to examples 1-8, esterquat, water, and perfume, wherein the composition has a pH of from 2.5 to 3 (¶347, table II).  Another example is laundry detergent comprising an organosiloxane polymer according to examples 1-8, surfactants, perfume, and water (¶349, table IV). The examiner maintains examples 1-8 overlap the functionalized groups claimed and so the reference is anticipatory.
In the alternative, if examples 1-8 are not the same functionalized groups claimed, the reference teaches an L group which is a linking bivalent alkylene radical as claimed, and X is an ester linkage as claimed (claim 1).  It would have been obvious for one of ordinary skill in the art to prepare a functionalized siloxane as claimed and use that functionalized siloxane in the fabric care compositions of the reference, as the 
Applicants have traversed this rejection on the grounds the reference does not teach “each and every element” of claim 2.  However, claim 2 has been amended such that the “X” term is no longer defined, so it is impossible for the examiner or applicants to say if the reference teaches or does not teach the limitations of claim 2.  Without further clarification, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kluesener et al, US 2017/0327648.
Kluesener et al are relied upon as set forth above.  With respect to claims 12 and 20, the pH of these compositions may be as low as 3 and as high as 11.5 (¶41).  With respect to claim 13, suitable surfactants of the invention include esterquat surfactants (¶126).  It would have been obvious for one of ordinary skill in the art to add well-known cationic surfactants to laundry detergents with confidence of forming an effective composition as these surfactants are taught by the reference. 

Claims 2, 6-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kvita et al, US 6,815,412.
Kvita et al teach a fabric softener composition comprising an esterquat, a polyorganosiloxane emulsion, and water (col. 13, example 1), wherein the organopolysiloxane of type VI and XI have functional groups that overlap the groups claimed (claim 1).  Suitable additives of the invention include surfactants and perfume (col. 13, lines 30-45), and with respect to claims 12 and 20, the pH of these compositions may be as low as 2 and as high as 9 (col. 4, lines 35-36).  It would have been obvious to formulate an organopolysiloxane with the functional groups claimed, as these groups are taught by the reference, and then to use this functionalized siloxane in combination with an esterquat and standard additives with confidence of forming an effective fabric softening composition as these ingredients are taught as essential or suitable by the reference. 
Applicants have traversed this rejection on the grounds the reference does not teach “each and every element” of claim 2.  However, claim 2 has been amended such that the “X” term is no longer defined, so it is impossible for the examiner or applicants to say if the reference teaches or does not teach the limitations of claim 2.  Without further clarification, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761